     Case 2:15-cr-00197-JTM-KWR Document 455 Filed 11/28/18 Page 1 of 1




MINUTE ENTRY
MILAZZO, J.
NOVEMBER 28, 2018


 JS-10: 00:30

                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                 CRIMINAL ACTION

VERSUS                                                   15-197 "H"

CURTIS DANTIN

                                 MOTION HEARING

CASE MANAGER: ERIN MOULEDOUS
COURT REPORTER: KAREN IBOS
LAW CLERK:    EMMY SCHROETER

APPEARANCES: EMILY GREENFIELD & NICHOLAS MOSES, AUSA
             EDWARD CASTAING, JR., FOR CURTIS DANTIN
             HARRY ROSENBERG, FOR GRAND ISLE SHIPYARDS, INC.


Case called at 9:45 a.m.

Counsel appear for the record.

Counsel argue defendant’s Motion to Dismiss (Doc. 439), Motion in Limine (Doc.
441) & Motion to Strike (Doc. 443).

Motions are taken under submission by the Court.


Court adjourned at 10:15 a.m.


                                                   _____________
